Stamps Print Receipt                                                                      Page 1 of 1




                                                                                            Receipt
                                                                               Print Date: Jun 25, 2020




    RETURN TO                                    REFERENCE

    KEVIN T. CONWAY                              Ship Date:                           Jun 25, 2020

    80 Red Schoolhouse Road                      Ship from ZIP:                             10977

    Spring Valley, NY 10977                      Weight:                                0 lbs. 1 oz.

                                                 User:                              KevinTConway

    SHIP TO                                      Cost Code:                               <None>

                                                 Refund Type:                             E-refund

                                                 Reference #:

                                                 Printed on:                        Shipping label

                                                 Tracking #:               00040899563762589287




     SERVICE                                                                    UNIT PRICE



    First Class ® Envelope                                                                   $0.50

    Tracking                                                                                 $0.00

    Insurance (N/A)



                                                 Subtotal                                    $0.50

                                                 Label Quantity                                   1

                                                 Total Cost                                  $0.50




https://or.stamps.com/PostageTools/PrintReceipt.aspx?postageId=7792452313&carrierAcc... 6/25/2020
